Title: To John Adams from Antoine Marie Cerisier, 3 September 1783
From: Cerisier, Antoine Marie
To: Adams, John


          Monsieur
            Amsterdam ce 3 Septembre 1783
          Je crois vous avoir fait connaitre que toute mon ambition se bornait à obtenir quelque place en France dans un Bureau. Une nouvelle attaque que je viens d’éprouver dans ma Santé me fait penser plus sérieusement que jamais au projet de revenir me fixer en France. Dans cette idée j’ai pris la liberté d’écrire directement à Mr le Comte de Vergennes; & j’ai ôsé lui marquer qu’il trouverait auprès de vous & de Mr le Duc de la Vauguyon tous les témoignages qu’il pouvait exiger, au cas qu’il voulût penser à moi. je pense que vous ne blamerez pas ce trait d’audace; Au contraire, s’il y a moyen de concerter quelque chose avec Mr le Duc, pour gagner l’arbitre Suprême des affaires en ma faveur, j’ose esperer que vous n’oublierez pas un honnête homme qui vous Sera éternellement devoué. J’ai l’honneur d’etre avec un profond respect / Monsieur votre très humble / & très obeissant Serviteur
          A. M. Cerisier
          
          Translation
          Sir
            Amsterdam, 3 September 1783
          I believe I made it known to you that all my ambition is limited to obtaining a position in an office in France.1 A new attack that I just suffered to my health makes me think more seriously than ever about my project of coming back to settle in France. With this idea in mind, I took the liberty of writing directly to the Comte de Vergennes, and I made bold to mention to him that he would find all the witnesses he might require in you and the Duc de La Vauguyon, in case he might want to consider me. I believe you will not blame me for this stroke of audacity. On the contrary, if there is a way of working together with the duke to make the supreme arbiter of affairs look favorably on me, I dare to hope that you will not forget an honest man who would be eternally devoted to you. I have the honor of being with deep respect, sir, your very humble and very obedient servant
          A. M. Cerisier
        